Citation Nr: 9920131	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a psychiatric disorder and a head 
injury due to VA treatment, to include hospitalization at VA 
expense.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946 and from September 1950 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision letter issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


REMAND

Under 38 C.F.R. § 19.31 (1998), a Supplemental Statement of 
the Case (SSOC) must be furnished to the veteran when 
additional pertinent evidence is received after a Statement 
of the Case (SOC) or the most recent SSOC has been issued.  
See also 38 U.S.C.A. § 7105(d) (West 1991).  

In this case, the RO issued an SOC in August 1995.  
Subsequent to that date, pertinent VA medical records of the 
veteran were received by the RO.  However, the RO did not 
issue an SSOC following the receipt of these records, and the 
failure of the RO to issue an SSOC in accordance with the 
provisions of 38 C.F.R. § 19.31 (1998) constitutes a 
procedural defect requiring correction by the RO.  See 38 
C.F.R. § 19.9 (1998).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The veteran should be furnished with an 
SSOC addressing all evidence pertaining 
to his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for a 
psychiatric disorder and a head injury 
due to VA treatment, to include 
hospitalization at VA expense, that was 
received subsequent to the August 1995 
SOC.  The veteran and his representative 
should then be afforded an opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  No action is required 
of the veteran until he is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










